Citation Nr: 1629354	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease of the cervical spine and a thoracic spine disorder, claimed as a neck and upper back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION

The Veteran served on active duty from July 1962 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran did not appear at a hearing before the Board. Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In May 2011, the Board reopened the previously denied claim of entitlement to service connection for degenerative joint disease of the cervical spine, which was claimed as an upper back and neck injury, and remanded the issue for further development.  At that time, the Board also referred the issue of entitlement to service connection for a back disorder to the agency of original jurisdiction (AOJ) for appropriate action.  However, the April 2009 rating decision addresses the Veteran's statements regarding his upper back, or thoracic spine, which have been made contemporaneously with his current claim for a neck injury, and the medical evidence of record.  Therefore, the Board finds that the issue on appeal includes the neck and upper back (cervical and thoracic spine).

In May 2011 and December 2013, the Board remanded the case to the RO for additional development.  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning a recent decision denying service connection for hearing loss, tinnitus, and prostate cancer as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the United Stated Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues noted in this paragraph will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the treatment records from the VAMC, including those added as directed in the last remand, reveals that in October 2010 the Veteran saw a private physician, Dr. Dygas, on referral by VA.  Dr. Dygas evaluated the Veteran for his cervical spine disability and recommended surgery.  Dr. Dygas and the Veteran apparently developed a personality conflict the following month and Dr. Dygas terminated the relationship.  Nevertheless, VAMC records indicate the VAMC scanned Dr. Dygas' notes into its system but Dr. Dygas' notes have not been associated with the Veteran's file.  A remand is necessary so that Dr. Dygas' records can be associated with the file.

In addition, at a September 2011 VA examination, the Veteran provided the VA examiner with an evaluation by a private physician, Dr. R. Bundschu.  The records of Dr. Bundschu should be requested and associated with the file.  

A VAMC note dated in April 2012 reports the Veteran receiving pain management treatment from an unnamed physician in June and July 2011.  The Veteran should be asked to identify and provide the records of that physician or authorize VA to request them from the physician.

In the prior remand, the Board noted VA x-ray reports dated in March 1999.  The contemporaneous clinical records from the VA physician who requested the x-ray studies were to be obtained.  A note to the Veteran's file indicates that treatment notes from the VA physician who requested the examination in 1999, Dr. Wright, existed from March 15, 16, and 21, 1999.  Another note to the file indicates that all treatment records from 1999 were added to the Veteran's electronic claims file with a receipt date of June 3, 2014.  The Board has reviewed these records and cannot locate the specific treatment notes listed above.  As such, further attempts to associate these records with the file must be made.  The Board notes that when the RO made a request to the VAMC it noted there may be archived records.  Thereafter, it appears records only in electronic form were provided.  It is not clear whether the VAMC unsuccessfully searched for paper records from the archives or has not made a search.  Therefore, upon remand, the VAMC should be contacted to ascertain whether there are paper records that relate to the Veteran including treatment records from the physician who ordered the March 1999 cervical and thoracic spine x-ray studies.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. Dygas and Dr. Bundschu as well as the records of pain management specialist who treated the Veteran in June and July 2012.

All efforts to obtain these records must be documented in the file.  

2.  Contact the appropriate custodian of the VAMC and associated outpatient clinics to ascertain whether there are paper or electronic records that relate to the Veteran prior to August 1999, to specifically include outstanding treatment records from the physician who ordered the March 1999 cervical and thoracic spine x-ray studies (including, but not limited to treatment notes from March 15, 16, and 21, 1999).  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing and associated with the file, and the Veteran should be notified of the unavailability of any records in accordance with 38 C.F.R. § 3.159.

3.  After the development above has been completed, any additional evidence received should be reviewed and the AOJ should determine if the evidence necessitates any further development, such as a new VA medical opinion addressing newly associated evidence relevant to the appeal. 

4.  After the development requested is completed, readjudicate the claim for service connection for degenerative joint disease of the cervical spine and a thoracic spine disorder.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




